            Case 2:19-cv-03743-JMY Document 11 Filed 04/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BELAL ELNAGGAR,               :
     Plaintiff,               :
                              :                     19-cv-3743-JMY
      vs.                     :
                              :
GREGORY ALLARD; SCOTT WATSON; :
J. SCOTT WATSON P.C., AND     :
WATSON AND ALLARD P.C.,       :
      Defendants.             :

                                            ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of Defendants’ Motion

to Dismiss the Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6) (ECF No. 5), and

all documents submitted in support thereof and in opposition thereto, it is ORDERED that

Defendants’ Motion is GRANTED as follows:

       1.       Defendants’ Motion is GRANTED as to Plaintiff’s claims for violation of 15

U.S.C. §§ 1962e(2) and 1962e(5), and those claims are DISMISSED WITH PREJUDICE.

       2.       Defendants’ Motion is GRANTED as to Plaintiff’s claim for violation of 15

U.S.C. §§ 1962f, and that claim is DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that within fourteen (14) days of the date of this Order,

Plaintiff may file an amended complaint with respect to his claim for violation of 15 U.S.C.

§ 1692f.

       IT IS SO ORDERED.

                                             BY THE COURT:


                                              /s/ John Milton Younge
                                             JUDGE JOHN MILTON YOUNGE
